DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on August 23, 2022 has been entered.
- Claims 1, 5, 9, 15, 21,23,25 and 27 are pending.
- Claims 1, 5, 9, 15, 21,23,25 and 27  are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the symbol that carries the uplink control information is indicated by a first information in the downlink control information, the first information corresponds to a 3-bit information field, and wherein: if the 3-bit information field corresponding to the first information is 000, the symbol that carries the uplink control information is a first symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 001, the symbol that carries the uplink control information is a second symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 010, the symbol that carries the uplink control information is a third symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 011, the symbol that carries the uplink control information is a fourth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 100, the symbol that carries the uplink control information is a fifth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 101, the symbol that carries the uplink control information is a sixth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 110, the symbol that carries the uplink control information is a seventh symbol in the subframe that carries the uplink control information; or if the 3-bit information field corresponding to the first information is 111, the symbol that carries the uplink control information is all symbols, used for uplink transmission, in the subframe that carries the uplink control information (Claims 1, 5, 9 and 15 ). “The closest prior art found is as follows:
Chung et al. (Pub. No. US 2017/0019890 A1)- The DCI format 0 includes a plurality of information fields. The information fields are (1) a flag field, (2) a hopping flag field, (3) a resource block assignment and hopping resource allocation field, (4) a modulation and coding scheme (MCS) and redundancy version field, (5) a new data indicator field, (6) a TPC command field, (7) a cyclic shift field, (8) a UL index field, and (9) a channel quality indicator (CQI) request field. A bit size of each information field is for exemplary purposes only.
Cheng et al. (Pub. No. US 2019/0335450 A1)- First, the terminal device determines an information bit sequence of to-be-transmitted uplink control information. Then, the terminal device determines a first sequence according to the information bit sequence, where the first sequence is a linear-phase complex exponential sequence. Finally, the terminal device sends the to-be-transmitted uplink control information to the base station by using an uplink control channel, where the uplink control channel occupies N symbols, N is a positive integer, a signal carried on a symbol l of the N symbols is directly proportional to a product of the first sequence and a second sequence, and the second sequence is a cyclic shift sequence
Cheng et al. (Pub. No. US 2018/0206230 A1)- The transmission method includes the following steps: First, the terminal device determines an information bit sequence of to-be-transmitted uplink control information. Then, the terminal device determines a first sequence according to the information bit sequence, where the first sequence is a linear-phase complex exponential sequence. Finally, the terminal device sends the to-be-transmitted uplink control information to the base station by using an uplink control channel, where the uplink control channel occupies N symbols, N is a positive integer, a signal carried on a symbol l of the N symbols is directly proportional to a product of the first sequence and a second sequence, and the second sequence is a cyclic shift sequence.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," the symbol that carries the uplink control information is indicated by a first information in the downlink control information, the first information corresponds to a 3-bit information field, and wherein: if the 3-bit information field corresponding to the first information is 000, the symbol that carries the uplink control information is a first symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 001, the symbol that carries the uplink control information is a second symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 010, the symbol that carries the uplink control information is a third symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 011, the symbol that carries the uplink control information is a fourth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 100, the symbol that carries the uplink control information is a fifth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 101, the symbol that carries the uplink control information is a sixth symbol in the subframe that carries the uplink control information; if the 3-bit information field corresponding to the first information is 110, the symbol that carries the uplink control information is a seventh symbol in the subframe that carries the uplink control information; or if the 3-bit information field corresponding to the first information is 111, the symbol that carries the uplink control information is all symbols, used for uplink transmission, in the subframe that carries the uplink control information “(claims 1, 5, 9 and 15) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472